PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/117,312
Filing Date: 30 Aug 2018
Appellant(s): Isenhour et al.



__________________
Nicholas R. Rericha (Reg. No. 62,855)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 22, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the rejection of claims 1, 4-14, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Barnette et al. (WO 2014/133837 A1; cited on IDS filed November 14, 2018); Appellant traverses the rejection.

	Appellant states that the present application is directed to ferrule-based fiber optic connectors having a connector assembly with a ferrule insertion stop for limiting insertion of the ferrule into a ferrule sleeve.  Appellant has provided annotated versions of Figures 8 and 9 (see page 12 of the Appeal Brief), which depict a connector assembly (52) comprising a ferrule (52b) and a ferrule holder (52f) of the fiber optic connector with a ferrule insertion stop (130) disposed about a portion of the ferrule (52b).  Appellant points to paragraphs [0034]-[0036] of the present application for a description of the problem of over-insertion of a ferrule into a ferrule sleeve leading to uneven ferrule displacement, and how such uneven ferrule displacement may cause undesirable optical attenuation (see pages 12-13 of the Appeal Brief).
	Appellant states that the ferrule insertion stop, which is not a component of a standard SC connector, solves the aforementioned problem by limiting insertion depth 

	Appellant explains that “for a prior art reference to anticipate a claim, “the identical invention must be shown [in the prior art reference] in as complete detail as is contained in the claim.” See MPEP § 2131, quoting Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236 (Fed. Cir. 1989). “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Id., quoting VerdegaalBros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (emphasis added).
The examiner maintains that Barnette et al. (WO 2014/133837 A1) anticipates all of the limitations of claims 1, 4-14,and 24 under 35 U.S.C. 102(a)(1) as set forth on pages 7-10 of the Final Rejection mailed July 21, 2020.

Appellant further explains that, claim terms are given their broadest reasonable interpretation for examination; however, “[e]ven under the broadest reasonable interpretation, the Board’s construction cannot be divorced from the specification and the record evidence, and must be consistent with the one that those skilled in the art would reach.” Microsoft Corp. v. Proxyconn, Inc., 789 F.3d 1292, 1298-99 (Fed. Cir. 2015). Accordingly, the Federal Circuit’s “cases on broadest reasonably interpretation BRI make clear that the proper BRI construction is not just the broadest construction, reasonable construction in light of the specification.” In re Man Machine Interface Techs. LLC, 822 F.3d 1282, 1287 (Fed. Cir. 2016) (emphasis in original).
The examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and that it is improper to import claim limitations from the specification into the claims.  
MPEP §21101.01 (II), explains that "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).”
The examiner agrees that the specification discloses a ferrule insertion stop being a collar (130) disposed about the portion of the ferrule (52b), as illustrated in Figures 8-10 of the current application and as annotated by Appellant in the Appeal Brief, and described in paragraphs [0034]-[0036] of the specification.  
However, the claimed limitation “a ferrule insertion stop being a collar disposed about a portion of the ferrule”, as recited in line 4 of claim 1, is not limited to the illustrated embodiment or to the embodiment described in the specification, which includes a collar that is separate and distinct from the ferrule holder and that is slid over a front end of the ferrule to be located forward of a collar that is integral with the ferrule holder, because claim 1 does not define that the collar is separate and distinct from the ferrule holder and/or that the collar is slid over a front end of the ferrule to be located forward of a collar that is integral with the ferrule holder.

Appellant states that claims 1, 4-14, and 24 are patentable under 35 U.S.C. §102(a)(1) because the industry standard SC connector of Barnette fails to disclose a 
The examiner disagrees.  Barnette et al. discloses a connector assembly (52; see Figures 2 and 5) comprising a ferrule holder (see annotated Figure 2 below; reproduced from page 9 of the Final Rejection) and a ferrule (52b) with a ferrule insertion stop (collar; see annotated Figure 2 below) disposed about the ferrule (52b).

    PNG
    media_image2.png
    1056
    687
    media_image2.png
    Greyscale


The ferrule (52b) is inserted into the ferrule holder such that the collar of the ferrule holder is disposed about the ferrule.  The collar of the ferrule 

Appellant states that claims 1, 4-14, and 24 are patentable at least because the final Office Action mailed on July 21, 2020 erred in asserting that an industry standard SC connector, which exhibits the negative functionality the claimed figure optic connector mitigates, discloses a connector assembly comprising a ferrule holder and a ferrule insertion stop as recited by the independent claims.
The examiner disagrees.  The rejection, as set forth in the Final Office Action mailed July 21, 2020, addresses all of the claimed elements, including the ferrule insertion stop.  

Appellant states that the ferrule insertion stop recited by the independent claims is operable to limit the insertion of a ferrule into a ferrule sleeve.  
The collar illustrated in Figure 2 of Barnette et al. has an outer diameter that is larger than the diameter of the ferrule, and inherently limits the insertion of the ferrule into a ferrule sleeve, as understood by one of 

Appellant states that Barnette fails to expressly or inherently disclose a fiber optic connector comprising, inter alia, a connector assembly having a housing, a ferrule, a ferrule holder with a ferrule insertion stop being a collar disposed about a portion of the ferrule by independent claims 1, 9, and 24.
The examiner disagrees.  The rejections of claims 1, 9, and 24, as set forth in the Final Office action, addresses each of the claimed limitations.  
Barnette et al. discloses a connector assembly (52; see Figures 2 and 5) comprising a housing (52a), a ferrule holder (see annotated Figure 2 above; reproduced from page 9 of the Final Rejection) and a ferrule (52b) with a ferrule insertion stop (collar; see annotated Figure 2 below) being a collar disposed about the ferrule (52b; the ferrule 52b is inserted into the ferrule holder such that the integral collar of the ferrule holder is disposed about the ferrule).  

Appellant states that it is beyond refute that the fiber optic connector of Barnette is missing the recited element of a ferrule insertion stop being a collar disposed about a portion of the ferrule because it is an industry standard SC connector.
The examiner disagrees.  The connector of Barnette et al. clearly includes a collar that is integral with the ferrule holder and that is disposed about a 
The examiner understands that the addition of a separate collar, slid over the front end the ferrule, and positioned forward of the ferrule holder, as illustrated in the figures of the present application and as described in the specification of the present application, will provide an additional insertion stop to further limit the insertion of the ferrule.  However, claims 1, 4-14, and 24 of the present application do not particularly define the collar to be separate and distinct from the ferrule holder and to be positioned over a ferrule end in front of the ferrule holder, and thus do not exclude the collar of the standard prior art connector of Barnette et al., which is integrally formed with the ferrule holder.  
The claims do not define or limit an insertion range, which is to say that they do not define a length of the ferrule that is inserted into a ferrule sleeve.  Thus, the claims do not distinguish over the standard connector disclosed by Barnette et al., which clearly illustrate a collar integral with the ferrule holder and a ferrule inserted therein, such that the collar extends about the ferrule, wherein the collar engaged the connector structure to limit the length of the ferrule available to extend into a sleeve of a corresponding connector or adapter.  


The unmodified connector of Barnette et al. discloses all of the limitations of claims 1, 4-14, and 24 as discussed on pages 7-11 of the Final Office Action mailed July 21, 2020.

Appellant states that Barnette et al. expressly states that the connector assembly (52) is an industry standard SC type connector assembly in paragraph [0033].  Appellant states that Barnette merely discloses a ferrule holder and a ferrule as well-known in the art and that Barnette fails to disclose a ferrule insertion stop as suggested and thus fails to anticipate the claims.
The examiner disagrees.  Barnette et al. anticipates claims 1, 4-14, and 24 as discussed on pages 7-11 of the Final Office Action mailed July 21, 2020.
The standard connector (52) including a standard ferrule holder with an integrally formed collar portion into which a ferrule (52b) of Barnette et al. is inserted is sufficient to meet the claimed limitations as applied in the final rejection.
Claims 1, 4-14 and 24 do not define a collar that is separate and distinct from the ferrule holder, and that is disposed over a ferrule end and located in front of the ferrule holder to further stop or limit ferrule insertion.  Thus, the claims do not specifically define the collar of Appellant’s invention in a 

Appellant asserts that it is axiomatic that a prior art reference disclosing a standard SC connector that exhibits the ferrule displacement problem cannot itself disclose an element that solves the problem.
The collar that solves the problem, according to the present specification and Figures, as recited by Appellant, is a collar that is separate and distinct from the ferrule and the ferrule holder, and that is inserted over an end of the ferrule holder to be positioned about the ferrule forward of the ferrule holder (and the integral collar of the ferrule holder), which further limits the insertion length of a ferrule.  Claims 1, 4-14, and 24 do not define collar features that adequately distinguish over the prior art, nor do the claims define the problem or solution thereof.  

Appellant states that it is beyond refute that the industry standard SC type connector assembly (52) disposed by Barnette et al. fails to anticipate independent claims 1, 9 and 24.
The examiner disagrees.  Barnette et al. anticipates claims 1, 4-14, and 24 as applied in the Final Rejection mailed July 21, 2020.


The examiner disagrees.  Barnette et al. anticipates claims 1, 4-14, and 24 as applied in the Final Rejection mailed July 21, 2020.

Appellant states that clear error was committed because the ferrule holder of Barnette is a standard SC type component that can in no way function as ferrule insertion stop as recited by claims 1, 9, and 24.
The examiner disagrees.  The connector of Barnette et al. clearly includes a collar that is integral with the ferrule holder and that is disposed about a portion of the ferrule (52b), which is standard in the art.  The collar has a wider diameter than the ferrule, as illustrated, and also as standard in the art.  The collar abuts additional structure in the assembled connector, which inherently limits the insertion length of a ferrule available for insertion into a ferrule sleeve.  
The examiner understands that the addition of a separate collar, slide over the front end the ferrule, and positioned forward of the ferrule holder, as illustrated in the figures of the present application and as described in the specification of the present application, will provide an additional insertion stop to further limit the insertion of the ferrule.  However, claims 1, 4-14, and 24 of the present application do not particularly define an insertion stop that additionally limits the ferrule insertion distance, wherein the 
Claims 1, 4-14, and 24 do not define or limit an insertion range, which is to say that they do not define a length of the ferrule that is inserted into a ferrule sleeve.  Thus, the claims do not distinguish over the standard connector disclosed by Barnette et al., which clearly illustrated a collar integral with the ferrule holder, into which the ferrule is inserted such that the collar extends about the ferrule, and which has a larger diameter than the ferrule and thus will limit the insertion length of the ferrule when the collar engages the remaining structure of the optical fiber connector.  

Appellant states that the Final Office Action incorrectly asserts that the ferrule insertion stop is disclosed by the ferrule holder in Figure 2 of Barnette.
As set forth on page 8 of the Final Rejection mailed July 21, 2020, the examiner maintains that Barnette discloses a ferrule insertion stop being a collar (a collar of the ferrule holder; see enlarged, annotated portion of Figure 2 below; see paragraphs 28 and 33) disposed about a portion of the ferrule (52b), wherein the ferrule insertion stop is a collar disposed about a portion of the ferrule (the examiner notes that 52 is an industry standard SC type connector assembly having the connector housing 52a, ferrule 52b, ferrule holder and spring 52c like a standard OptiTap® 

    PNG
    media_image3.png
    900
    586
    media_image3.png
    Greyscale

The collar of the standard connector, which is annotated in Figure 2 above, has diameter that is wider than the ferrule, and the collar abuts additional structure within the connector, thereby inherently acting as a stop that limits an insertion length of a ferrule (i.e. the length of ferrule extending from the connector and available for inserting into a ferrule sleeve).

Appellant further states that in the Response to Arguments section, the Final Office Action cites Melton (US 2007/0077010) and appears to be equating the standard 
The examiner agrees.  The standard SC connector of Melton is the same as the connector of Barnette et al.  Melton was additionally cited for reference because Melton provides additional illustrations of the same  standard SC connector disclosed by Barnette et al., including Figure 7 (see the enlarged portion of Fig. 7 of Melton below), which shows how the collar that is integral with the ferrule holder abuts additional structure within the connector, thereby limiting a length of the ferrule that extends forward of the collar structure and may be inserted into a ferrule sleeve.  Figure 7 of Melton also illustrates that the ferrule is inserted into the ferrule holder such that the collar extends around a portion of the ferrule.  

    PNG
    media_image4.png
    440
    687
    media_image4.png
    Greyscale

Thus, Melton provides a clear picture of the same standard SC connector as Barnette et al., illustrating that the collar that is integral with the ferrule holder limits a length that a ferrule (52b) extending forward of the connector structure, and thus inherently provides an insertion stop that limits an insertion length of a ferrule available for insertion into a ferrule sleeve of a corresponding connector or adapter.  

Appellant states that the ferrule holder of Barnette et al. or Melton does not have a separate and distinct collar that limits the portion of the ferrule that may be inserted into a ferrule sleeve.
The examiner agrees that the collar disclosed by Barnette et al. or Melton is not separate and distinct.  However, claims 1, 4-14, and 24 do not require the collar to be separate and distinct.  
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., that the collar is separate and distinct) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The collar that is integral with the ferrule holder does act as an insertion stop, as discussed above.  

a separate and distinct ferrule insertion stop as recited by the claims.  
Claims 1, 4-14, and 24 do not require the collar to be separate and distinct.  The language of the claims does not preclude the integrally formed collars of the prior art connectors.

Appellant states that in paragraph [0043] of the present application, the ferrule insertion stop inhibits over-insertion of the ferrule into a ferrule sleeve and that the portion of the ferrule holder of Melton identified by the Final Office Action as being a collar cannot interact with a ferrule sleeve because it is positioned behind an interior feature of the connector housing and thus will never contact a ferrule sleeve, and the ferrule (52b) is only minimally inserted into the ferrule holder and thus the ferrule holder does not extend any significant distance over the ferrule (52b) to be reasonably considered a ferrule insertion stop.
The examiner disagrees.  The collar, which is integrally formed with the ferrule holder, has a wider diameter than the ferrule, and contacts the housing, wherein the contact between the collar and the housing inherently limits the length of the ferrule that extends out of the collar and is able to be inserted into a ferrule sleeve.  Thus, the collar acts as an insertion stop by stopping the ferrule from extending any farther out of the housing an into a ferrule sleeve.  


The claims do not require the collar to interact with the ferrule sleeve.  
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., that the collar does not interact with the ferrule sleeve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, as explained above, the collar, which is integrally formed with the ferrule holder, has a wider diameter than the ferrule (52b; see annotated Figure 7 of Melton below, which illustrates the same standard SC connector as Barnette et al.), and contacts the housing, wherein the contact between the collar and the housing inherently limits the length of the ferrule that extends out of the connector and is able to be inserted into a ferrule sleeve.  Thus, the collar acts as an insertion stop by stopping the ferrule form extending any farther out of the housing an into a ferrule sleeve.  
The collar formed integrally with the ferrule holder is interpreted as the claimed collar.

    PNG
    media_image4.png
    440
    687
    media_image4.png
    Greyscale


Appellant states that contrary to the assertions of the Final Office Action, when the ferrule (52b) is inserted into a ferrule sleeve, the ferrule sleeve will not make contact with the ferrule housing of Barnette (or similarly Melton).  
Claims 1, 4-14, and 24 require a collar that acts as insertion stop.  The collar that is integrally formed with the ferrule holder of Barnette et al. acts as an insertion stop.  
Claims 1, 4-14, and 24 do not require the ferrule sleeve to make contact with ferrule housing.  However, the collar of the standard SC connector, which acts as a stop to limit the length of the ferrule that extends therefrom, will inherently limit the length of the ferrule insertable into a ferrule sleeve via the intervening connector and adapter structures when the connector is inserted into an adapter.  


The examiner disagrees for all of the reasons discussed in detail above.
The examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and that it is improper to import claim limitations from the specification into the claims.  
MPEP §21101.01 (II), explains that "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification not into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).”
The examiner agrees that the specification discloses a ferrule insertion stop being a collar (130) disposed about the portion of the ferrule (52b), as illustrated in Figures 8-10 of the current application and as annotated by Appellant in the Appeal Brief, and described in paragraphs [0034]-[0036] of the specification.  
However, the claimed limitation “a ferrule insertion stop being a collar disposed about a portion of the ferrule”, as recited in line 4 of claim 1, is not limited to the illustrated embodiment or to the embodiment described in the specification, which includes a collar that is separate and distinct from the ferrule holder and that is slid over a front end of the ferrule to be located forward of a collar that is integral with the ferrule holder, because claim 1 does not define that the collar is separate and distinct from the ferrule holder and/or that the collar is slid over a front end of the ferrule to be located forward of a collar that is integral with the ferrule holder.

Appellant states that the present claims recite a connector assembly with a ferrule and a ferrule holder along with a ferrule insertion stop disposed about a portion of the ferrule and that it is absurd to suggest that that ferrule holder of the industry standard SC connector of Barnette et al. is both a ferrule holder and a ferrule insertion stop configured as collar disposed about a portion of the ferrule as recited by the claims.
The examiner disagrees.  Barnette et al. discloses a connector assembly (52; see Figures 2 and 5) comprising a ferrule holder (see annotated Figure 2 below; reproduced from page 9 of the Final Rejection) and a ferrule (52b) with a ferrule insertion stop (collar; see annotated Figure 2 below) disposed about the ferrule (52b).

    PNG
    media_image2.png
    1056
    687
    media_image2.png
    Greyscale


The ferrule (52b) is inserted into the ferrule holder such that the collar of the ferrule holder is disposed about the ferrule.  The collar of the ferrule holder, which has a wider diameter than the ferrule, acts as an insertion stop for the ferrule because the collar abuts a surface within the assembled SC connector of Barnette et al., and will stop the ferrule from forward movement into a ferrule sleeve of a corresponding connector or adapter.  This is standard in the art.  Thus, the size of the ferrule holder collar inherently restricts or limits the insertion range of the ferrule within a corresponding ferrule sleeve.

Appellant states that the specification of the present application describes the problem of uneven displacement of mating ferrules in a ferrule sleeve with industry standard SC connectors in paragraphs [0034]-[0036], and also describes how the ferrule insertion stop limits the insertion depth of a ferrule into a ferrule sleeve of a connector.  
Appellant appears to be arguing that the specification is patentable, as Appellant repeatedly references portions of the specification, but is not pointing to specific claim limitations.

Appellant states that one of ordinary skill in the art would recognize that the ferrule insertion stop must limit an insertion depth of a ferrule into a ferrule sleeve beyond the capabilities of an industry standard SC connector.
The claims do not require that the ferrule insertion stop must limit an insertion depth of a ferrule into a ferrule sleeve beyond the capabilities of an industry standard SC connector.
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., that the ferrule insertion stop must limit an insertion depth of a ferrule into a ferrule sleeve beyond the capabilities of an industry standard SC connector) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellant states that the ferrule holder of the industry standard SC connector disclosed by Barnette cannot limit an insertion depth of a ferrule into a ferrule sleeve because it possesses the undesirable behavior of an industry standard SC connector as described at paragraphs [0034]-[0036].
The ferrule (52b) is inserted into the ferrule holder such that the collar of the ferrule holder is disposed about the ferrule.  The collar of the ferrule holder, which has a wider diameter than the ferrule, acts as an insertion stop for the ferrule because the collar abuts a surface within the assembled SC connector of Barnette et al., and will stop the ferrule from forward movement into the ferrule sleeve.  This is standard in the art.  
The claims do not require an insertion depth of the ferrule to be limited.
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., the insertion depth of the ferrule) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellant again argues that the region of the ferrule holder relied upon in the Final Office Action is hidden behind the housing and thus does not interact with the ferrule sleeve in anyway whatsoever.
Claims 1, 4-14 and 24 do not require the ferrule holder to interact with the sleeve.

Appellant states that the because the ferrule holder cannot limit insertion depth of a ferrule into a ferrule sleeve as described by the specification, the assertion of the Final Office Action that the ferrule holder of Barnette et al. is a ferrule insertion stop is inconsistent with the specification and thus clear error was committed.
Appellant appears to be arguing that the specification is patentable, as Appellant repeatedly references portions of the specification, but is not pointing to specific claim limitations.
The collar formed integrally with the ferrule holder of Barnette et al. inherently limits the length of the ferrule that extends forward from the collar for insertion into a ferrule sleeve, as discussed in detail above, and thus functions as an insertion stop.

Appellant concludes that Barnette fails to anticipate claims 1-4, 14, and 24, and that a reversal of the rejection is warranted. 
The examiner disagrees for all of the reasons discussed above.

Regarding the rejection of claims 25-30 under 35 U.S.C. 103 as being unpatentable over Barnette et al. (WO 2014/133837 A1) in view of Bradley et al. (US 2011/0229085 A1); Appellant traverses the rejection.

Appellant states that to establish a prima facie case of obviousness for a claim, all the claim features of the claim must be taught or suggested by the prior art. In re Royka, 490 F.2d 981, 180 U.S.P.Q. 580 (CCPA 1974). Moreover, a prima facie case of obviousness requires that one skilled in the art would have been motivated and taken a suggestion to make the purported modification. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); Ball Aerosol and Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 933 (Fed. Cir. 2009).

Appellant states that claims 25-30 are Patentable Under 35 U.S.C. § 103 because the collar disclosed by Bradley cannot be reasonably interpreted as a ferrule insertion stop.
The examiner disagrees.  
Bradley et al. teaches that optical connectors (60 in Figures 6 and 7; 100 in Figure 10; 120 in Figure 12) may include an additional collar (62 in Figures 6 and 7; 102 in Figure 10; 122 in Figures 12 and 13) that is separate from the ferrule holder (630) and collar of the ferrule holder (636) and that is disposed forward of the ferrule holder as it abuts the ferrule holder and allows a predetermined length of the ferrule (632) to be exposed, wherein the additional collar (62) acts as a ferrule stop when it is inserted in a slot (613) having a corresponding shape (see Figure 9) in the connector housing (61; 101).  The collar acts as a ferrule stop while allowing the ferrule to remain rotatable therein to ensure precise rotational alignment.

Appellant states that for at least the reasons stated above with respect to independent claims 1, 9 and 24, the purported modification fails to teach, disclose or otherwise reasonably suggest each and every feature of independent claims 1, 9 and 24. Bradley fails to cure the deficiencies of Barnette with respect to independent claims 1, 9 and 24. Referring to FIGS. 6 and 7 of Bradley, Bradley discloses, inter alia, a rotatable flange collar 62 and a ferrule subassembly 63 that comprises a ferrule 632 and 
The receptacle (630) of Bradley is a ferrule holder, which holds ferrule (632) and includes an integral collar (636), similar to the ferrule holder of Barnette et al.

Appellant argues that it is beyond refute that the collar (62) of Bradley does not extend beyond the tapered lead end (634) of the receptacle (630) that the Final Office action asserts as being a ferrule holder; that one skilled in the art would have immediately realized that because of the position of the collar (62) in the connector shown in FIG. 7 of Bradley, the collar (62) cannot be reasonably interpreted as a ferrule insertion stop; that it is beyond refute that the collar (62) of Bradley is positioned behind the tapered lead end (634) and the receptacle (630) and therefore would in no way interact with a ferrule sleeve; and that collar (62) cannot limit the insertion depth of a ferrule into a ferrule sleeve.  Appellant concludes that for at least these reasons, the collar (62) of Bradley cannot be reasonably interpreted as a ferrule insertion stop.

The examiner notes that Bradley is relied upon for teaching an additional collar that is separate and distinct from the ferrule holder, and asserts that it would obvious to modify the connector of Barnette et al. to provide an 
Additionally, the collar (62) is positioned forward of the ferrule holder (630) in the invention of Bradley et al. wherein an additional tapered portion extends there-through.
The translation term “comprising”, which is synonymous with “including”, “containing”, or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986)  In re Baxter, 656 F.2d 679, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).
Thus, the language of the claims does not preclude the presence of an additional tapered portion of a ferrule holder that extends through the separate and distinct collar.
The collar (62) sits within a slot (613; see Figure 9) formed in the connector housing and thus the surface of the collar (62) which abuts the surface of the slot (613) as a stop that limits forward movement of the ferrule, which is inserted into the ferrule holder (630), with respect to the connector housing, and thus inherently limits the length of the ferrule that may be inserted into a ferrule sleeve of a corresponding connector or adapter.

Appellant argues that the proposed modification would destroy the industry standard connector of Barnette et al.  
The examiner disagrees.  Instead of destroying the connector, the modification would modify the connector to offer added advantages by providing an additional collar that allows the ferrule to rotate for the purpose of ensuring that precise rotational alignment may be achieved to improve coupling efficiency, where the modification is suggested by the teachings of Bradley et al., wherein the additional collar and correspondingly shaped and sized groove in the housing of the connector could be provided in the standard connector of Barnette et al. without destroying the functionality of the connector as long as the outside of the connector maintained the same standard shape and connection features, since the additional collar and corresponding groove are internal to the housing.

Appellant states that with respect to claims 25, 27, and 29, clear error was committed because the collar (62) of Bradley is not disposed forward of the receptacle (630).  
The examiner disagrees.  The collar (62) is clearly disposed forward of the receptacle (630) as taught by Bradley et al.  This does not prohibit a tapered portion from extending through the forwardly disposed collar.


The examiner disagrees.  The collar (62) is sized so that when it abuts the receptacle (630) a predetermined length of the ferrule (632) is exposed.

Appellant states that the tapered end (634) that extends past he collar (62) covers a portion of the ferrule (632) regardless of the collar (62) and that it is the tapered lead end and not the collar that dictates the length of the ferrule exposed.
The collar is sized such that it does not further limit the length of the ferrule exposed, and thus allows the predetermined length of the ferrule, which is the length extending from the tapered portion of the holder (630) to be the portion that is exposed.  

Appellant states that a clear error was committed.
The examiner disagrees for the reasons discussed above.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        


/UYEN CHAU N LE/Supervisory Patent Examiner, Art Unit 2874        

                                                                                                                                                                                                /HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.